DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/23/2022 has been entered. Claims 1, 3-4, 23-28, and 30-33 remain pending in the application. Claim 36 is new.
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 7 recites “the upper wall portion”. The upper wall portion is introduced as “the transverse upper wall portion” in line 2 and referred to as the transverse upper wall portion in line 3 and 6. Examiner suggests replacing “the upper wall portion” in line 7 with “the transverse upper wall portion” in order to keep claim terminology clear and consistent.
Claim 10 objected to because of the following informalities:   
Line 10-11 recites “a safety position”. As antecedent basis is already provided for the safety position in line 6, Examiner suggests replacing “a safety position” with “the safety position”.
Claim 36 objected to because of the following informalities:   
Line 8-9 recites “the upper wall”. The upper wall is introduced as the “upper transverse wall” in line 7. Examiner suggests replacing “the upper wall” in line 8-9 with “the upper transverse wall” in order to keep claim terminology clear and consistent.
Line 14 recites “a safety position”. As antecedent basis is already provided for the safety position in line 12, Examiner suggests replacing “a safety position” with “the safety position”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 25,
Line 7 recites “the distal section”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the distal section is intended to be the same as “the second section”. Appropriate correction is required. Based on the disclosure it appears the distal section is the same as the second section. For examination purposes the distal section has been construed to be the same as the second section. Examiner suggests replacing “the distal section” in line 7 with “the second section”.
In regard to claim 33,
Line 2 recites “wherein the first section forms a hook portion for fixing the clip on the housing”. Claim 33 depends on claim 1. Claim 1 states “a first section having a hook portion”. It is unclear if the hook portion of claim 33 is an additional hook portion or the same hook portion as the hook portion of claim 1. Based on the disclosure the hook portion of the claim 33 is the same as the hook portion of claim 1. For examination purposes Examiner construes the hook portion of claim 33 to be the same as the hook portion of claim 1. Appropriate correction is required. Examiner suggests replacing “a hook portion” with “the hook portion.
In regard to claim 36,
Line 11 recites “the first section”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the first section is intended to be the same as the first portion. Appropriate correction is required. Based on the disclosure it appears the first section is the same as the first portion. For examination purposes Examiner construes the first section to be the same as the first portion. Examiner suggests replacing “the first section” in line 11 with “the first portion”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 23, 26-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Baid (U.S. PG publication 20110060294) further in view of Lilley (U.S. PG publication 20070073222) further in view of Vojtasek (U.S. Patent no 6280419).
In regard to claim 1,
Baid discloses a needle safety clip assembly (see figure 1a-1c, item 10), comprising: 
[AltContent: textbox (First section)][AltContent: connector][AltContent: rect][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Transverse upper wall portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture)]
    PNG
    media_image1.png
    142
    585
    media_image1.png
    Greyscale

a housing (figure 1a-1c, item 12) having a proximal end (see figure 1c above), a distal end (figure 1a-1c, item 30), a transverse upper wall portion (figure 2, item 48), and an aperture (see figure 1c above) adjacent the transverse upper wall portion (see figure 1a-1c and 2); and 
a needle safety clip (figure 1a-1c, item 14) engaging the proximal end to fix the clip on the housing (see figure 1c above), the clip including a first section (see figure 1a above, item 38, item 40, and step like bend as described in paragraph [0045]) having a hook portion (figure 1a, item 38 and 40) that extends about the transverse upper wall portion to retain at least a portion of the upper wall portion within the hook portion (see figure 1a above), and a second section (figure 1a, item 36 and 62) distal from the first section (see figure 1a above), which at a use position (see figure 4b and 1a) is pressed against a needle (figure 4, item 26) and at a safety position (see figure 1c, wherein the safety position is the position where needle is shielded as described in paragraph [0057]) with the second section securing a sharp end of the needle within the housing (paragraph [0057]), wherein the second section is configured to flex outside of the housing in the use position (see figure 1a and 4b wherein at least a portion of the second section is configured to flex outside of the housing in the use position).
Baid fails to disclose wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end of the needle being secured, wherein the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle.


[AltContent: rect][AltContent: textbox (First section of clip)][AltContent: textbox (Second section of clip )][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    307
    404
    media_image2.png
    Greyscale

Lilley teaches a needle safety clip assembly (see figure 2A and 2B; Examiner notes the needle safety clip assembly is similar to the assembly of Baid in that the second section is biased against the needle, see paragraph [0033] of Lilley), wherein the second section includes a slot (opening described in paragraph [0052]) to receive a guidewire therethrough in the safety position (position shown in figure 2B) with the sharp end (item 58) of the needle being secured (paragraph [0052] of Lilley: second wall 20 of clip 12 could include an opening (not shown) for a guide wire but not with clearance for needle 52 in the second sized state of clip 12), the slot having a width that is less than the diameter of the needle (paragraph [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baid to include wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end of the needle being secured, the slot having a width that is less than the diameter of the needle, as taught by Lilley, for the purpose of enabling use of a guidewire while still effectively shielding the user from the needle (paragraph [0052] of Lilley).
Baid in view of Lilley is silent as to the shape of the slot and therefore is silent as to wherein the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle.
Vojtasek teaches a slot (figure 1, item 124 and 118) wherein the second section (figure 4, item 116) forms a closed end portion at a first end of the slot (see figure 1 and 4 wherein the first end is construed as the end forming opening 118) and an open portion (figure 1, item 124) at a second end of the slot (the second end of the slot is construed as end formed by item 124), the open portion having a width that is less than the diameter of the needle (column 5, line 40-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slot of Baid in view of Lilley, which has a width that is less than the diameter of the needle, to include the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle, as taught by Vojtasek, for the purpose of ensuring that the slot is in alignment to enable the wire to extend through the needle and needle guard device while preventing the needle from exiting the needle guard device (column 11, line 8-12 of Vojtasek). 
In regard to claim 3,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the second section flexes to allow the needle to pass through the housing (paragraph [0054] of Baid) and with the needle retracted past a distal end of the second section (paragraph [0057] of Baid).
In regard to claim 4,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 3, wherein the first section wraps around the proximal end of the housing to secure the needle safety clip to the housing (see figure 1a-1c of Baid).
In regard to claim 23,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the first section engages a proximal transverse end portion (figure 2, item 54 and 50 of Baid) of the housing to secure the needle safety clip to the housing (see figure 1a-1c of Baid; paragraph [0044] of Baid).
In regard to claim 26,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes at least one shelf (figure 2, item 54 of Baid) and wherein the needle safety clip includes at least one wing (figure 3B, item 40 of Baid) disposed on the at least one shelf (see figure 1a-1b of Baid; paragraph [0044] of Baid).
In regard to claim 27,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes a distal traverse web (figure 2a, item 32 of Baid) having a contact surface that forms a stop for the second section of the needle safety clip (see figure 4B of Baid wherein due to the interaction of item 32 with item 78 a stop is formed to hold the second section of the needle safety clip in place as shown in figure 4b until the needle is retracted).
In regard to claim 28,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the slot inhibits passage of the needle therethrough in the safety position (see paragraph [0052] of Lilley and the analysis of claim 1 above).
In regard to claim 30,
[AltContent: textbox (Longitudinally-extending portion)][AltContent: arrow]
    PNG
    media_image1.png
    142
    585
    media_image1.png
    Greyscale

Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein a longitudinally-extending portion of the first section extends parallel to the needle (see figure 1c above of Baid).
In regard to claim 31,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein a longitudinally-extending portion (figure 1A and 1b, item 36 of Baid) of the second section extends parallel to the needle (see position of item 36 of Baid wherein during the transition of item 36 between the position in figure 1a to 1b, a longitudinally-extending portion of the second section extends parallel to the needle).
In regard to claim 32,
[AltContent: textbox (Figure 4B)][AltContent: arrow][AltContent: textbox (Lower transverse web)]
    PNG
    media_image3.png
    590
    297
    media_image3.png
    Greyscale

Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes a lower transverse web (see figure 4B above of Baid) that extends between the first section and the needle (see figure 4B above of Baid wherein part of the lower transverse web extends horizontally between the first section and the needle).
In regard to claim 33,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the first section forms a hook portion (see 112 rejection above for claim interpretation where the hook portion of the claim 1 is the same as the hook portion of claim 33) for fixing the clip on the housing (see figure 1a-1c of Baid).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baid (U.S. PG publication 20110060294) in view of Lilley (U.S. PG publication 20070073222) in view of Vojtasek (U.S. Patent no 6280419) further in view of Purdy (U.S. Patent no 5215528).
In regard to claim 24,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1.
Baid in view of Lilley in view of Vojtasek fails to disclose wherein the first section includes at least one pair of parallel walls to form an inverted U- shape therebetween.
[AltContent: textbox (First section)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel walls)] 
    PNG
    media_image4.png
    332
    235
    media_image4.png
    Greyscale


Purdy teaches wherein the first section includes at least one pair of parallel walls to form an inverted U- shape therebetween (see figure 6B above).
Further, Purdy teaches that a hole or at least one pair of parallel walls to form an inverted U- shape therebetween could all be used to receive the needle to achieve the same result (column 3, line 9-11 and line 17-20 of Purdy) and thus a hole or at least one pair of parallel walls to form an inverted U- shape therebetween were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute at least one pair of parallel walls to form an inverted U- shape therebetween in place of the hole shown in figure 4B of Baid that receives the needle since it has been held that substituting parts of an invention involves only routine skill in the art.
Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Baid (U.S. PG publication 20110060294) further in view of Lilley (U.S. PG publication 20070073222).
In regard to claim 25,
Baid discloses a needle safety clip assembly (see figure 1a-1c, item 10), comprising: 
[AltContent: textbox (Rear wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First section)][AltContent: connector][AltContent: rect][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Aperture)]
    PNG
    media_image1.png
    142
    585
    media_image1.png
    Greyscale

a housing (figure 1a-1c, item 12) having a proximal end (see figure 1c above), a distal end (figure 1a-1c, item 30), and an aperture (see figure 1c above); and 
a needle safety clip (figure 1a-1c, item 14) extending around the proximal end to fix the clip on the housing (see figure 1c above), the clip including a first section (see figure 1a above, item 38, item 40, and step like bend as described in paragraph [0045]) extending into the aperture (see figure 1c above where part of the first section extends into the aperture) and a second section (figure 1a, item 36 and 62) distal from the first section (see figure 1c above), which at a use position (see figure 4b and 1a) is pressed against a needle (figure 4, item 26) and at a safety position (see figure 1c, wherein the safety position is the position where needle is shielded as described in paragraph [0057]) with the distal section (see 112 rejection above for claim interpretation where the distal section is the second section) securing a sharp end within the housing (paragraph [0057]), 
wherein a terminal free end portion (figure 3b, item 40) of the first section extends orthogonal to the needle (see figure 4b) and parallel to a rear wall (figure 2a, item 44) of the first section that extends orthogonal to the needle (see figure 1c above).
Baid fails to disclose wherein the second section includes a slot to receive a guidewire therethrough in a safety position with the sharp end being secured.



[AltContent: rect][AltContent: textbox (First section of clip)][AltContent: textbox (Second section of clip )][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    307
    404
    media_image2.png
    Greyscale

Lilley teaches a needle safety clip assembly (see figure 2A and 2B; Examiner notes the needle safety clip assembly is similar to the assembly of Baid in that the second section is biased against the needle, see paragraph [0033] of Lilley), wherein the second section includes a slot (opening described in paragraph [0052]) to receive a guidewire therethrough in the safety position (position shown in figure 2B) with the sharp end (item 58) of the needle being secured (paragraph [0052] of Lilley: second wall 20 of clip 12 could include an opening (not shown) for a guide wire but not with clearance for needle 52 in the second sized state of clip 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baid to include wherein the second section includes a slot to receive a guidewire therethrough in a safety position with the sharp end being secured, as taught by Lilley, for the purpose of enabling use of a guidewire while still effectively shielding the user from the needle (paragraph [0052] of Lilley).
In regard to claim 36,
Baid discloses a needle safety clip assembly (see figure 1a-1c, item 10), comprising: 
[AltContent: textbox (Retaining leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First section)][AltContent: connector][AltContent: rect][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Transverse upper wall portion of rear web)][AltContent: arrow][AltContent: textbox (Aperture)]
    PNG
    media_image1.png
    142
    585
    media_image1.png
    Greyscale

a housing (figure 1a-1c, item 12) having a proximal end (see figure 1c above), a distal end (figure 1a-1c, item 30) that includes a rear web having a transverse upper wall portion (see figure 1c above), and an aperture axially adjacent the rear web (see figure 1c above); 
a needle safety clip (figure 1a-1c, item 14) having 
a first portion (see figure 1a above, item 38, item 40, and step like bend as described in paragraph [0045]) that wraps around the rear web to fix the clip on the housing (see figure 1c above; paragraph [0044]), the first portion having a rear wall (figure 1c, item 40) for extending upwardly outside of the housing at a first axial side of the rear web (see figure 1c above), an upper transverse wall (figure 1c, item 38) that extends from the rear wall to be above the transverse upper wall portion (see figure 1c above), and a retaining leg (see figure 1c above) that extends from the upper wall to extend into the aperture and retain the rear web between the retaining leg and the rear wall (see figure 1c above), and 
a second section (figure 1a, item 36 and 62) distal from the first section (see figure 1c above; see 112b rejection above for claim interpretation where the first section is construed to be the same as the first portion), which at a use position (see figure 4b and 1a) is pressed against a needle (figure 4, item 26) and at a safety position (see figure 1c, wherein the safety position is the position where needle is shielded as described in paragraph [0057]) with the distal section securing a sharp end within the housing (paragraph [0057]).
Baid fails to disclose the second section including a slot to receive a guidewire therethrough in a safety position with the sharp end being secured.

[AltContent: rect][AltContent: textbox (First section of clip)][AltContent: textbox (Second section of clip )][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    307
    404
    media_image2.png
    Greyscale

Lilley teaches a needle safety clip assembly (see figure 2A and 2B; Examiner notes the needle safety clip assembly is similar to the assembly of Baid in that the second section is biased against the needle, see paragraph [0033] of Lilley), wherein the second section includes a slot (opening described in paragraph [0052]) to receive a guidewire therethrough in the safety position (position shown in figure 2B) with the sharp end (item 58) of the needle being secured (paragraph [0052] of Lilley: second wall 20 of clip 12 could include an opening (not shown) for a guide wire but not with clearance for needle 52 in the second sized state of clip 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baid to include wherein the second section includes a slot to receive a guidewire therethrough in a safety position with the sharp end being secured, as taught by Lilley, for the purpose of enabling use of a guidewire while still effectively shielding the user from the needle (paragraph [0052] of Lilley).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 23-28, 30-33 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783